DETAILED ACTION

1.	This Office Action is in response to the communications dated 01/18/2022.
Claims 1-26 are pending in this application.

Applicant made a provisional election to prosecute the invention of Group I, claims 1-15, and 19-24, is acknowledged.

Because Applicant did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  

Claims 16-18, and 25-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 10/18/2021.  The references cited on the PTOL 1449 form have been considered.

Examiner’s Amendment

3.	An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This application is in condition for allowance except for the presence of claims 16-18, and 25-26 to invention(s) non-elected without traverse.  Accordingly, claims 16-18, and 25-26 have been cancelled.

Allowance / Reason for Allowance

4.	Claims 1-15, and 19-24 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 1-15:
None of the references of record teaches or suggests the claimed RF flip chip die (in combination(s) as set forth in the claim(s)) comprising:
a local bump region abutting the crack stop region, the local bump region including:
	a first balun formed by coils arranged about a center region; and
	a die interconnect located within the center region.

Claims 19-24:

	 49606.766US01Qualcomm Ref. No. 194710 a plurality of metal layers adjacent the corner region, the plurality of metal layers being configured to form a first balun having coils; 
	a first pillar within a center region of the coils; and 
	an uppermost dielectric layer having a portion located between a center region of the coils and the first pillar.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.



/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
01/28/2022